Filed 7/31/13 In re Karen H. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re KAREN H. et al., Persons Coming
Under the Juvenile Court Law.
                                                                 D063611
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. NJ14669A-B)
         Plaintiff and Respondent,

         v.

ADRIANA G.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of San Diego County, Michael J.

Imhoff, Commissioner. Affirmed.



         Monica Vogelmann, under appointment by the Court of Appeal, for Defendant

and Appellant.


         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel and Lisa M. Maldonado, Deputy County Counsel, for Plaintiff and Respondent.
          Adriana G. seeks review of juvenile court orders expanding her children's

visitation with their father, A.H., at the six-month status review hearing. We affirm the

orders.

                     FACTUAL AND PROCEDURAL BACKGROUND

          Karen H. and K.H. (together, the children) are the teenage daughters of A.H. and

Adriana. A.H. and Adriana separated in December 2008, after A.H. learned that Adriana

had a boyfriend. After the separation, Karen and K.H. lived with their father.

          In June 2012, the San Diego County Health and Human Services Agency

(Agency) investigated an allegation that mother's boyfriend, Ignacio V., had sexually

abused K.H., who was then 13 years old. K.H. said Ignacio had touched her on her hip

and chest several years earlier while her mother was at the store. When asked if anyone

else had touched her, K.H. reported that her father had fondled her buttocks, breast area

and vagina, and penetrated her rectum with his finger. According to K.H., her father was

intoxicated and did not respond to her requests to stop. K.H. said her father often drank,

and she was afraid of him when he was drinking.

          Karen said her father physically disciplined her and K.H., leaving bruises. He hit

her and K.H. with a belt. Karen was worried about her father's daily drinking. She was

afraid of him when he drank. Karen denied any sexual abuse.

          When the social worker informed A.H. about K.H.'s disclosures, A.H. did not

deny any sexual abuse. During a later interview, A.H. tearfully acknowledged he had a

drinking problem that affected his judgment and ability to control his anger. He said

                                               2
there were two times he was intoxicated to the point he could not remember his actions.

It was possible he may have inappropriately touched K.H. on those occasions.

       Adriana said she separated from A.H. after he was arrested for domestic violence.

Karen wanted to live with him. K.H. remained with Adriana. In approximately 2010,

A.H. refused to return K.H. after a visit, stating "she had said things about Ignacio." A.H.

asserted he had proof that Ignacio inappropriately touched K.H. When Adriana

confronted him, Ignacio denied the allegations. Adriana said that during her marriage to

A.H., on separate occasions when he was drinking, A.H. inappropriately touched three of

her female relatives, fondling the buttocks of two of the women and kissing a third

woman, who was developmentally disabled.

       At the June 25, 2012, detention hearing, the court detained the children in

protective custody and ordered A.H. to have no contact with K.H. The court authorized

A.H. to have liberal, supervised visitation with Karen. On August 29, the court

adjudicated the children dependents of the juvenile court, removed them from parental

custody and ordered a plan of family reunification services for each parent.

       A.H. enrolled in substance abuse treatment and consistently attended the treatment

program and 12-step meetings. He successfully completed the first part of his substance

abuse treatment and a parenting program. A.H. enrolled in sex offender treatment on

February 1, 2013. He said that because of his work schedule and lack of transportation,

he had to delay attending sex offender treatment until he no longer was required to attend

as many substance abuse treatment meetings.

                                             3
       Karen was diagnosed with posttraumatic stress syndrome. She was making

progress in treatment and increasing her coping skills. K.H. presented with symptoms of

trauma and had difficulty expressing her wishes. In addition, she had serious cognitive

and emotional impairments that would require long-term therapy and educational support

services.

       The six-month status review hearing was held on March 14, 2013. The Agency

recommended the court expand A.H.'s visitation with Karen and lift the no-contact order

with K.H. Adriana objected to any changes in visitation. Minors' counsel said the

children requested increased visitation with A.H. As their guardian ad litem, she was in

agreement with the expanded visitation orders.

       The juvenile court rejected A.H.'s argument Adriana did not have standing to

challenge his visitation orders and asked her to submit an offer of proof as to the risks to

the children from changing the visitation plan. In response, Adriana said she did not

believe A.H. would be protective and it was too soon to allow the children to have

additional contact with their father. She did not have any additional evidence to present.

       The court said it did not wish to minimize Adriana's concerns. However, her offer

of proof, even if established at trial, would not show that expanded visitation would

jeopardize the safety of the children. Visitation was a necessary component of A.H.'s

reunification case plan. The court modified the visitation order to allow A.H. to have

short, unsupervised visits with Karen in a public place and gave the Agency the

discretion to expand daytime visits with the concurrence of minors' counsel. The issue of

                                              4
overnight visits would have to be set for a special hearing. The court lifted the no-contact

order between A.H. and K.H. and ordered supervised visits to take place. The court

stated it was not authorizing any expansion of visits between A.H. and K.H. without

further hearing. The court found that A.H. and Adriana had made substantive progress

with their case plans and continued reunification services to the 12-month review date.

                                       DISCUSSION

                                             A

                                 The Parties' Contentions

       Adriana contends the juvenile court abused its discretion when it ordered

unsupervised visitation between A.H. and Karen, and lifted the no-contact order with

A.H. She argues A.H. had not made any progress in sex offender treatment. She further

argues the court should not have relied on the children's wishes because they had suffered

significant trauma as a result of their father's physical and sexual abuse, and had not yet

received consistent therapy and counseling. Adriana argues the court abused its

discretion when it lifted the no-contact order without considering any opinion by K.H.'s

psychologist or therapist on the effect visitation would have on K.H.'s psychological or

emotional well-being.

       The Agency contends Adriana lacks standing to contest the father's visitation order

and the juvenile court did not abuse its discretion in modifying the visitation and no-

contact orders.




                                              5
                                              B

                                          Standing

         The Agency argues Adriana lacks standing on the issue of A.H.'s visitation with

the children because she was not aggrieved by the juvenile court's findings and orders.

To be aggrieved, a party must have a legally cognizable interest that is injuriously

affected by the court's decision. We liberally construe the issue of standing and resolve

doubts in favor of the right to appeal. (In re Esperanza C. (2008) 165 Cal.App.4th 1042,

1053.)

         A parent's interest in the companionship, care, custody and management of his or

her child is a fundamental civil right. (In re B.G. (1974) 11 Cal.3d 679, 688.) A parent

not only has an interest in his or her child's safety and well-being but a duty to protect the

child from harm. (People v. Rolon (2008) 160 Cal.App.4th 1206, 1215 [parents are under

a common law duty to protect their children].) A parent who knowingly exposes a child

to a sexual offender could be held liable for failure to protect. (§ 300, subd. (d); cf.

Rolon, at p. 1219 [a parent who knowingly fails to take reasonable step to protect his or

her child may be criminally liable if the purpose of nonintervention is to aid and abet the

crime].) In addition, in order to regain custody of a child in a dependency proceeding, a

parent must exercise increasingly frequent visitation with his or her child. If the parents

are separated or divorced, reunification with one parent may injuriously affect the other

parent's interest in the custody of care of the child. (See § 362.4 [juvenile court may




                                              6
issue enforceable custody and visitation orders on termination of jurisdiction].) Thus, a

parent has legally cognizable interests in protecting his or her child.

       Here Adriana objected to proposed orders expanding her children's visitation with

the man who had sexually abused a daughter. In doing so, she was exercising her right

and duty as a parent to protect her children, and also to ensure their well-being. Her

interests in custody of her children may be affected if A.H. is able to reunify with them.

Because her interests may be adversely affected by the court's decision, Adriana has

standing to challenge the visitation orders.

                                               C

                         Statement of Law and Standard of Review

       Section 362.1, subdivision (a)(1)(A) states: In order to maintain ties between the

parent and the child, any order placing a child in foster care, and ordering reunification

services, shall provide for visitation between the parent or guardian and the child.

Visitation shall be as frequent as possible, consistent with the well-being of the child.

The juvenile court is responsible to ensure that regular visitation occurs between parent

and child. (In re James R. (2007) 153 Cal.App.4th 413, 435-436.)

       A visitation order provides the Agency with "broad 'guidelines as to the

prerequisites of visitation or any limitations or required circumstances.' " (In re Moriah

T. (1994) 23 Cal.App.4th 1367, 1377, quoting In re Danielle W. (1989) 207 Cal.App.3d

1227, 1237.) Visitation orders must provide for flexibility in response to the changing




                                               7
needs of the child and to dynamic family circumstances. (In re S.H. (2003)

111 Cal.App.4th 310, 317.)

       The scope of the court's discretion is determined by the legal principles governing

the subject of the action. A judicial determination that falls outside the applicable

principles of law constitutes an abuse of discretion. (Nickolas F. v. Superior Court

(2006) 144 Cal.App.4th 92, 119.) The trial court is afforded wide discretion to decide the

terms and conditions of visitation, and its determination will not be disturbed in the

absence of a manifest showing of abuse. (In re Marriage of Murga (1980) 103

Cal.App.3d 498, 504.)

                                             D

 The Juvenile Court Acted Within Its Discretion When It Modified the Visitation Orders

       On this record we cannot conclude that the juvenile court abused its discretion

when it adopted the Agency's recommendations to expand visitation, with the

concurrence of the children's guardian ad litem. Visitation between parent and child is to

be as frequent as possible, consistent with the well-being of the child. (§ 362.1, subd.

(a)(1)(A).) Although A.H. had only recently started sex offender treatment, he had made

substantive progress with other requirements of his case plan. He immediately

acknowledged that he had a substance abuse problem and may have inappropriately

touched K.H. He also realized his drinking affected his judgment and ability to control

his anger and negatively impacted his daughters. A.H. promptly enrolled in and

successfully completed a parenting program and the first phase of substance abuse

                                              8
treatment. The juvenile court found that A.H. had made substantive progress with his

case plan.

       The juvenile court did not minimize Adriana's concerns about A.H.'s untreated sex

offender issues. The court carefully set limits on visitation. In Karen's case, it required

any unsupervised visits to be short and to occur in a public setting. It gave the Agency

the authorization to expand the time of visits, as long as they occurred during daytime

hours. Karen, who is almost 17 years old, is competent and able to communicate her

feelings. She requested unsupervised visits with her father. By requiring the visits to

take place in a public setting, the court gave the Agency the flexibility to maintain and

improve the parent/child relationship while protecting the child's well-being. (In re

Moriah T., supra, 23 Cal.App.4th at p. 1374.)

       In K.H.'s case, Adriana argues the court abused its discretion when it lifted the no-

contact order without considering any opinion of K.H.'s evaluating psychologist or

therapist. Had Adriana raised the issue at trial, the court may have reasonably continued

the matter to receive a professional opinion about the effect that contact with A.H. would

have on K.H. On this record, however, we cannot conclude that the court abused its

discretion when it authorized supervised visitation. The court could reasonably rely on

the guardian ad litem's and social worker's representations that K.H. wanted to have visits

with her father and that such visitation was consistent with her well-being. (§ 362.1,

subd. (a)(1)(A).) The court could also consider the number of persons who were

available to monitor K.H.'s response to visitation, including the visitation supervisor,

                                              9
K.H.'s therapist, social worker, foster mother and guardian ad litem, when it fashioned

the visitation order. The court limited its visitation order, denying the Agency the

authority to expand visits without further hearing. The limited visitation order between

A.H. and K.H. was reasonable and consistent with the court's obligation to provide

visitation to the parent and to ensure the child's well-being. (§ 362.1, subd. (a)(1)(A).)

                                      DISPOSITION

       The orders are affirmed.



                                                                                  NARES, J.

WE CONCUR:



BENKE, Acting P. J.



O'ROURKE, J.




                                             10